EXHIBIT 31.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO RULE 13a-14(a) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Kenneth Ruotolo, Chief Financial Officer and Secretary of ANTs software inc., certify that: 1. I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K/A of ANTs software inc. (the “Company”); 2. Based on my knowledge, this Amendment No. 1 to the Annual Report on Form 10-K/A does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: June 27, 2007 By: /s/ Kenneth Ruotolo Kenneth Ruotolo, Chief Financial Officer and Secretary 7
